DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Olivo on September 14, 2021.
The application has been amended as follows: 

Claim 1:  The claims has been amended as follows:
-- 1. (Currently Amended) A rotating fan system with propellers disposed upon an aerial drone wherein said propellers include magnetic portions and wherein said magnetic portions interact with a proximal electromagnet for noise reduction wherein said propellers are rotated by a motor independent of energy generated by said proximal electromagnet and wherein said proximal electromagnet creates interference acting upon said rotation of said propellers, wherein said rotating fan system includes an oscillation sensor for detecting a position shift of said aerial drone on account of wind propellers is minimized so as to enable said aerial drone to maintain a steady position above a terrestrial target of interest, and further wherein said noise reduction is minimized in order to maintain said steady position.--

Claim 5:  The claims has been amended as follows:
-- 5. (Currently Amended) A method for reducing propeller noise of an aerial drone with a rotating fan system by magnetizing propellers wherein said propellers are rotated by a motor independent of energy generated by a proximal electromagnet and wherein said proximal electromagnet creates interference acting upon said rotation of said propellers and applying a magnetic field to said propellers to cancel noise from the propellers, wherein said rotating fan system includes an oscillation sensor for detecting a position shift of said aerial drone on account of wind or other environmental conditions so that said interference acting upon said rotation of said [[propellors]] propellers is minimized so as to enable said aerial drone to maintain a steady position above a terrestrial target of interest, and further wherein said noise reduction is minimized in order to maintain said steady position.-- 

Allowable Subject Matter
Claims 1-8 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the Examiner has not found prior art that teaches or suggests the modification of Wu in order to provide wherein said rotating fan system includes an oscillation sensor for detecting a position shift of said aerial drone on account of wind or other environmental conditions so that said interference acting upon said rotation of said propellers is minimized so as to enable said aerial drone to maintain a steady position above a terrestrial target of interest, and further wherein said noise reduction is minimized in order to maintain said steady position, in a manner as claimed by the independent claims 1 and 5. 
Other prior art has been cited herein regarding noise reduction in aerial drones, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654